
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Ms. Edwards (for
			 herself, Mr. Cohen,
			 Ms. Wilson of Florida,
			 Mr. Jackson of Illinois,
			 Mr. Rangel,
			 Mr. Conyers,
			 Mr. Payne,
			 Mr. Butterfield,
			 Ms. Fudge,
			 Mr. Richmond,
			 Mr. Rush, Mr. Ellison, Mr.
			 Thompson of Mississippi, Mr.
			 Gutierrez, Ms. Richardson,
			 Mr. Meeks,
			 Ms. Norton,
			 Mr. Fattah,
			 Ms. Moore,
			 Mr. Watt, Mr. Moran, Mrs.
			 Maloney, Mr. Sarbanes,
			 Mr. Cummings,
			 Mr. Hastings of Florida,
			 Ms. Clarke of New York,
			 Ms. Brown of Florida,
			 Ms. Roybal-Allard,
			 Mr. Tonko,
			 Mr. Carson of Indiana,
			 Mr. Filner,
			 Mr. Serrano,
			 Mr. Davis of Illinois,
			 Mr. Bishop of Georgia,
			 Mr. McGovern,
			 Mr. Van Hollen,
			 Mr. Pascrell,
			 Mr. Garamendi,
			 Mr. Pallone,
			 Mr. Kildee,
			 Mr. Michaud,
			 Ms. Sutton,
			 Ms. Pingree of Maine,
			 Ms. Baldwin,
			 Mr. Braley of Iowa,
			 Mr. Honda,
			 Mr. Andrews,
			 Mr. Yarmuth,
			 Mr. Lewis of Georgia,
			 Mr. Clyburn,
			 Mr. Holt, Mr. Dingell, and Mrs. Christensen) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the coordinated struggle of
		  workers during the 1968 Memphis sanitation workers strike to voice their
		  grievances and reach a collective agreement for rights in the
		  workplace.
	
	
		Whereas in 1968, 1,300 African-American sanitation workers
			 in Memphis, Tennessee, fought for collective bargaining rights and equality in
			 the workplace;
		Whereas in the struggle for workers’ rights, the American
			 Federation of State, County, and Municipal Employees (AFSCME) integrated the
			 labor movement and the civil rights movement in a demand for basic human rights
			 and respect for all men and women;
		Whereas Black employees had almost no health care,
			 pensions, or vacation, worked in deplorable conditions, and were disrespected
			 by White supervisors;
		Whereas 40 percent of the workers qualified for welfare in
			 order to supplement their low salaries, and were denied the opportunity to
			 improve their working conditions by Memphis Mayor Henry Loeb and the city
			 council;
		Whereas, on January 31, 1968, 22 sewer workers who
			 reported for work were sent home when it began raining, losing a day’s pay,
			 while White workers were not sent home and received a full day’s pay;
		Whereas the following day, February 1, 1968, sanitation
			 workers Echol Cole and Robert Walker were fatally crushed by a malfunctioning
			 city garbage truck;
		Whereas, on February 12, 1968, Memphis sanitation and
			 public employees went on strike after attempting last-minute negotiations with
			 Mayor Loeb and the city on the terms of their employment, demanding that the
			 city recognize their union, provide a pay increase to $2.35 an hour from an
			 average of $1.70, overtime pay, and promotions based on merit irrespective of
			 race;
		Whereas, on February 23, 1968, 1,500 strikers and
			 supporters organized a march to the Memphis City Hall, where, 11 days after the
			 initial strike, the city council refused to recognize the union;
		Whereas in the following days, 500 White labor union
			 members joined members of the clergy and sanitation workers in a march
			 downtown, 116 strikers and supporters were arrested during a peaceful
			 demonstration, and hundreds of high school students joined in another march led
			 by members of the clergy;
		Whereas, on March 4, 1968, a proposal by State Senator
			 Frank White to create a State mediation board to resolve the stalemate was
			 rejected by Mayor Loeb;
		Whereas, on March 28, 1968, a 16-year-old boy was shot to
			 death by a Memphis police officer, police arrested 280 mostly Black
			 demonstrators, and the State legislature authorized a 7:00 p.m. curfew which
			 involved 4,000 members of National Guard moving in to Memphis;
		Whereas, on April 3, 1968, Dr. Martin Luther King, Jr.,
			 addressed a rally of 10,000 Black workers and residents, members of the clergy,
			 White liberals, and union members for what would be his last speech, forever
			 known for the phrase, I have been to the mountain top, linking
			 the civil rights and labor movements and urging compromise;
		Whereas, on April 4, 1968, the day after his rallying cry
			 for compromise, Dr. Martin Luther King, Jr., was assassinated by a sniper on
			 the balcony outside of his hotel room in Memphis;
		Whereas, on April 8, 1968, an estimated 42,000 people, led
			 by the wife of Dr. King, Jr., Coretta Scott King, peacefully marched in memory
			 of Dr. King and in support of the union’s request; and
		Whereas, on April 16, 1968, AFSCME announced that a
			 14-month contract had been agreed to and accepted, and included union dues
			 check-off, a grievance procedure, and wage increases of 10 cents an hour in May
			 and another 5 cents in September, ending the 3-month strike: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 coordinated struggle of workers during the 1968 Memphis sanitation workers
			 strike to voice their grievances and reach a collective agreement for rights in
			 the workplace;
			(2)honors the
			 perseverance of the 1,300 members of Local 1733 in urging social and economic
			 equality in the workplace; and
			(3)recognizes the
			 contributions of all those unnamed who participated in the fight for justice
			 during the strike.
			
